DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 20 is newly added. Claims 14 and 16-18 are cancelled. Claims 1-13, 15 and 19-20 are presently examined.
Claim Interpretation
Regarding claim 1, the limitation “the smoking article is configured such that air drawn through the aerosol forming substrate enters the smoking article through the one or more airflow channels and the one or more air inlets, and at least some of the air drawn through the aerosol forming substrate comes into direct contact with a combustible portion of the combustible heat source, and during puffing by a user cool air drawn through the one or more air inlets between the rear face of the combustible heat source and the downstream end of the aerosol forming substrate reduces a temperature of the aerosol forming substrate” (lines 13-19) is considered to be a statement of the intended use of the claimed smoking article. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, for the purposes of this Office action, the claim will be interpreted as if any smoking article capable of performing the in the claimed manner meets this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 6-8, 11-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115).

Regarding claim 1, Stone discloses a segmented smoking article having a heat generation segment made from a cylindrical heat source having front and rear faces ([0049], figure 2, reference numeral 40) with a longitudinal channel running through its center ([0074], figure 4F, reference numeral 841). An aerosol generating segment is located downstream of the rear face of the carbonaceous heat source ([0049], figure 2, reference numeral 51) having a substrate that acts a carrier for aerosol forming material ([0026], figure 2, reference numeral 55). A mouth end is located downstream of the substrate ([0049], figure 2, reference numeral 18), which is considered to meet the claim limitation of a mouthpiece. The smoking article has air dilution means that extend into the substrate ([0042], figure 2, reference numeral 81), which are considered to meet the claim limitation of an air inlet located between the rear face of the heat source and a downstream end of the substrate. Air flows through the heat source [0074] and the substrate [031], and it is evident that air is capable of flowing along the claimed pathway. Stone is silent regarding a barrier between the heat source and the longitudinal channel, which indicates that at least some of the air drawn through the aerosol forming substrate through the longitudinal channel would come in contact with the heat source either with the channel wall or with the rear face of the heat source. Stone does not explicitly disclose a tubular hollow transfer element.
Templeton teaches a smoking article having a cylindrical hollow body (abstract) having a cylindrical and hollow gas/aerosol mixing chamber located downstream of the substrate but upstream of the mouthpiece (figure 2, reference numeral 32) that mixes external air and aerosol (column 3, lines 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smoking article of Stone with the mixing chamber of Templeton. One would have been motivated to do so since Templeton teaches a mixing chamber that creates a homogenous mixture of air, flavorant, and aerosol for delivery into a user’s mouth.

Regarding claim 2, Stone discloses that the smoking article has an overwrap material that surrounds the substrate and the rear portion of the heat source ([0040], figure 2, reference numeral 64).

Regarding claim 6, Stone discloses that the air inlet is located at the periphery of the substrate (figure 2, reference numeral 81).

Regarding claim 7, Stone discloses that the heat source and the substrate abut each other [0038].

Regarding claim 8, Stone discloses that the heat source and substrate are slightly spaced apart [0038].

Regarding claim 11, Stone discloses that the substrate material is made from tobacco treated with an aerosol forming material [0029].

Regarding claim 12, Stone discloses that the heat source is a carbonaceous heat source [0019].

Regarding claim 15, Stone discloses that a filter located in the mouthpiece of the smoking article containing a flavor capsule [0041]. Applicant’s specification teaches that flavorants are an aerosol modifying agent (page 21, lines 5-9).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Stolz (WO 2013/072336).

Regarding claims 3 and 4, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach the heat generating segment and the aerosol generating segment separated by an impermeable coating.
Stolz teaches a smoking article having a combustible heat source with a non-metallic, non-combustible, gas-resistance first barrier coating provided on substantially the entire rear face of the combustible heat source (abstract) that allows gas to be drawn through an airflow channel of the combustible heat source (page 2, lines 28-34) and is substantially impermeable to air (page 3, lines 1-2). The barrier coating is a layer of material that covers and is adhered to the heat source (page 4, lines 12-13) and is non-combustible at temperatures reached by the combustible heat source during combustion or ignition thereof (page 4, lines 17-19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine heat source of modified Stone with the barrier coating of Stolz. One would have motivated to do so since Stolz teaches a barrier coating that allows air to be drawn through the airflow channel.

Regarding claim 20, Stone discloses a segmented smoking article having a heat generation segment made from a cylindrical heat source having front and rear faces ([0049], figure 2, reference numeral 40) with a longitudinal channel running through its center ([0074], figure 4F, reference numeral 841). An aerosol generating segment is located downstream of the rear face of the carbonaceous heat source ([0049], figure 2, reference numeral 51) having a substrate that acts a carrier for aerosol forming material ([0026], figure 2, reference numeral 55). A mouth end is located downstream of the substrate ([0049], figure 2, reference numeral 18), which is considered to meet the claim limitation of a mouthpiece. The smoking article has air dilution means that extend into the substrate ([0042], figure 2, reference numeral 81), which are considered to meet the claim limitation of an air inlet located between the rear face of the heat source and a downstream end of the substrate. Air flows through the heat source [0074] and the substrate [031], and it is evident that air is capable of flowing along the claimed pathway. Stone is silent regarding a barrier between the heat source and the longitudinal channel, which indicates that at least some of the air drawn through the aerosol forming substrate through the longitudinal channel would come in contact with the heat source either with the channel wall or with the rear face of the heat source. It is evident that air entering through the inlets would be lower in temperature than air entering the aerosol forming substrate since air entering the aerosol forming substrate first passes through a heat source. Stone does not explicitly disclose a tubular hollow transfer element.
Templeton teaches a smoking article having a cylindrical hollow body (abstract) having a cylindrical and hollow gas/aerosol mixing chamber located downstream of the substrate but upstream of the mouthpiece (figure 2, reference numeral 32) that mixes external air and aerosol (column 3, lines 10-19) to create a homogenous mixture of air, flavorant, and aerosol before passing into the user’s mouth (column 4, lines 1-4).
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Bolt (US 4,340,072) and Maeder (US 8,061,361).

Regarding claims 3 and 4, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach (a) heat generating segment and the aerosol generating segment separated by an impermeable barrier and (b) the barrier being a coating.
Regarding (a), Bolt teaches a smokable device having an annular fuel rod (abstract) having a wall that is impervious to air such that the hot gases produced by combustion of the fuel rod are directed into an annular passage within the rod (column 2, lines 11-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat source of modified Stone with the impermeable wall of Bolt. One would have been motivated to do so since Bolt teaches that an impermeable wall forces hot gases produced by fuel combustion to exit using a passageway. 
Regarding (b), Maeder teaches a smoking article having a combustible heat source with at least one longitudinal airflow channel (column 3, lines 39-63) having a non-combustible coating applied to the inner surface that prevents inflow of combustion by products into the airflow channel, prevents activation of the combustion of the heat source during puffing (column 3, lines 39-63), and provides catalytic ingredients to the heat source (column 5, lines 31-54). The coating is non-combustible at the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine impermeable barrier of modified Stone with the coating of Maeder. One would have been motivated to do so since Maeder teaches that coating cigarette fuel source airflow channels prevents inflow of combustion by products into the airflow channel, prevents activation of the combustion of the heat source during puffing, and provides catalytic ingredients to the heat source.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Maeder (US 8,061,361).

Regarding claim 5, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach the longitudinal channel having an internal air impermeable barrier.
Maeder teaches a smoking article having a combustible heat source with at least one longitudinal airflow channel (column 3, lines 39-63) having a non-combustible coating applied to the inner surface that prevents inflow of combustion by products into the airflow channel, prevents activation of the combustion of the heat source during puffing (column 3, lines 39-63), and provides catalytic ingredients to the heat source (column 5, lines 31-54). The coating is non-combustible at the combustion temperature of the heat source (column 5, lines 31-54) and is applied by spraying onto the surface of the channel (column 5, lines 58-67), which is considered to meet the limitation of the coating being adhered.


Regarding claim 10, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach a heat conducting element.
Maeder teaches a smoking article comprising a heat conducting element (abstract) in the form of a thin conducting sleeve that tightly circumscribes the rear portion of the heat source and the front end of the aerosol generating substrate (column 7, lines 42-61) to provide a thermal link between the heat source and the aerosol generating substrate (column 1, lines 62-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smoking article of modified Stone with the heat conducting element of Maeder. One would have been motivated to do so since Maeder teaches a heat conducting element that provides a thermal link between a heat source and an aerosol generating substrate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Perfetti (US 4,924,883).

Regarding claim 9, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach the air inlet located between the heat generating segment and the aerosol generating segment.
Perfetti teaches a smoking article having air dilution perforations located immediately behind the fuel element (column 8, lines 1-32, figure 3, reference numeral 26) which leads into a passageway (column 6, lines 45-60, figure 3, reference numeral 16). The perforations are located as far from possible from the mouthend section but downstream of the rear face of the fuel element (column 8, lines 33-51) to induce draw throughout the smoking article (column 3, lines 35-53).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the air inlet of modified Stone with the location of Perfetti. One would have been motivated to do so since Perfetti teaches that providing dilution perforations behind the rear face of the smoking article but prior to any other component induces draw within the smoking article.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Beven (US 6,095,152), as evidenced by Potassium Chlorate (already of record). 

Regarding claim 13, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly teach (a) the smoking article comprising an ignition aid and (b) potassium chlorate being an ignition aid within the meaning of applicant’s special definition.
Regarding (a), Beven teaches a smoking article (abstract) having a carbonaceous fuel source with a potassium chlorate burn promoter (column 7, lines 37-49).

Regarding (b), Potassium Chlorate teaches that potassium chlorate forms a flammable mixture with combustible materials (page 1, bottom) and releases oxygen when heated during combustion (page 23, bottom), which is considered to meet the special definition of “ignition aid” provided by applicant’s specification (page 15, lines 21-36).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0042885) in view of Templeton (US 5,080,115) as applied to claim 1 above, and further in view of Maeder (US 8,061,361).

Regarding claim 19, modified Stone teaches all the claim limitations as set forth above. Modified Stone does not explicitly the mixing chamber comprising flavorant.
Maeder teaches a smoking article having a combustible heat source with an expansion chamber having a flavor source within it (column 10, lines 7-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chamber of modified Stone with the flavor of Maeder. One would have been motivated to do so since Maeder teaches that providing flavor in a chamber provides flavor to a user.
Response to Arguments
Regarding claims 1 and 20, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that one of ordinary skill in the art would understand the term “air 
Regarding (a), the terms “dilution” and “air dilution” are used in the art to refer to cigarettes having air inlets along all parts of the tobacco rod. For instance, Grassi (US 3,394,708) teaches a cigarette having air dilution means (title) located along the length of the tobacco rod (figure 2). Similarly, Stephens Jr. (US 3,739,785) teaches a ventilated cigarette in which diluting air is streamed to the tobacco cylinder through flaps (abstract). The flaps are located along the length of the tobacco cylinder (column 3, lines 29-68, column 4, lines 1-10, figure 2a, reference numeral 22). Eitzinger (US 2013/0104915) teaches that a cigarette paper is perforated over its entire surface to provide a diluting airflow ([0012], figure 1). The term “air dilution” therefore does not necessarily indicate that the diluting air is only provided to the filter, but rather also encompasses dilution of tobacco smoke formed at any point along the length of a tobacco rod.  
Regarding (b), Stone is silent as to why the perforations are placed near the mouth end of the cigarette. Stone does indeed teach that the perforations are located near the mouth end [0050], however, it does not say whether this provides a functional benefit or is merely a design choice or the conventional location in the art. At the same time, Templeton teaches that the chamber is a mixing chamber that mixes external air and aerosol (column 3, lines 10-19) to create a homogenous mixture of air, flavorant, and aerosol before passing into the user’s mouth (column 4, lines 1-4). It is unclear how a homogenous mixture of air could be supplied to a user when additional air is added to the stream following homogenization in the mixing chamber. One of ordinary skill in the art would therefore combine the cigarettes of Stone and Templeton such that the dilution air inlets are located upstream of the mixing chamber so that the smoke can be diluted relative to air without providing unmixed portions of air and smoke to a user. There is no teaching in Stone that suggests it is particularly desirable to 

Regarding claims 2-13, 15 and 19-20, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747